Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Oct. 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims of 3 June 2021 have been amended as follows:
Authorization for this examiner’s amendment was given in interviews with Mr. Tom McWilliams on 13 July 2021 and 12 August 2021, respectively.
The application has been amended as follows: In claim 11: insert the word “electrical” between the words “flexible” and “connector.”
The application has been amended as follows: In claim 12: replace the comma (,) at the end of the claim with a period (.).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The International Preliminary report on Patentability dated 5 November 2019 and the International Search Report and Written Opinion issued on 27 August 2019, both in regards to PCT/US2018/030987, submitted with the request for continued examination have been considered.
Claim 1 includes “at least one flexible electrical connector at least partially around a first internal circumference within the receiver for communicative association with printed conductive strips within product labeling of the consumable, the first internal circumference being sufficiently far along an exit flow pathway of the liquid so as to prevent leakage of the liquid but positioned so as to be capable of contacting the printed conductive strips, and the flexible electrical connector being suitable for the communicative association with the printed conductive strips at multiple rotational and angular insertion positions of the consumable”.
Lassota (U.S. Pat. 9,052,227) discloses a “detachable interface 26 includes at least one of (a) a mating electrical connector, (b) a detachable plug, (c) a detachable lock and pawls connector” but does not specifically disclose a flexible electrical connector with the other structural details such as around a first internal circumference, the circumference’s location along the exit flow pathway or that it makes connections at multiple rotational and angular insertion positions and it would not have been obvious to modify the prior art without improper hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MJM/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/03/2021